Steinbrink, J.
The defendant, a foreign corporation, appears specially to vacate service of a summons and complaint on the ground that it was not at the time of such service subject to the jurisdiction of the courts of this State. The defendant is a New Jersey corporation, having its principal place of business in Orange, N. J. It has no office in the State of New York; it has no officer or agent resident in the State of New York. Its business is the exhibition of motion picture films in the State of New Jersey. Periodically the defendant’s president comes into the State of New York to purchase films and to make contracts for their purchase. It was upon one of such visits that the service was made. “ Visits on such business, even if occurring at regular intervals, would not warrant the inference that the corporation was present within the jurisdiction of the State.” (Rosenberg Bros. & Co. v. Curtis Brown Co., 260 U. S. 516, 518; 43 S. Ct. 170, 171; 67 L. Ed. 372. See, also, Hoffman, Inc., v. Mode Shoppe, Inc., 138 Misc. 742.)
The motion is granted.